Citation Nr: 1145948	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-33 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond January 31, 2006, based on a need for convalescence following a December 2005 cervical spine surgery.  

2.  Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond September 30, 2007, based on a need for convalescence following an August 2007 cervical spine surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July to September 1989, from January 1990 to May 1990, and from April 1999 to June 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Additional evidence was added to the record following the February 2009 supplemental statement of the case and prior to certification.  This evidence, however, essentially duplicates that previously of record or pertains to an unrelated claim for increase.  Hence, a remand for additional supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is medical evidence showing that following his December 2005 cervical spine surgery, the Veteran required convalescence until May 24, 2006.  

2.  There is medical evidence showing that following his August 2007 cervical spine surgery, the Veteran required convalescence until February 9, 2008.
 

CONCLUSIONS OF LAW

1.  The criteria for an extension of the temporary total disability rating for convalescence from a December 2005 cervical spine surgery to May 24, 2006 have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.30 (2011).  

2.  The criteria for an extension of the temporary total disability rating for convalescence from an August 2007 cervical spine surgery to February 9, 2008 have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.30.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Correspondence dated in October 2006 and January 2008 notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran has also been advised of the regulations pertaining to the assignment of convalescent ratings.  Correspondence dated in April 2008 provided notice of how VA assigns disability ratings and effective dates.  Issue number one was most recently readjudicated in the August 2007 statement of the case and issue number two in the February 2009 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims file contains private medical records pertaining to the cervical spine surgeries and subsequent periods of convalescence.  The evidence is adequate for rating purposes and additional examination is not indicated.  Information in the claims file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration.  The Board acknowledges that these records were not requested.  A May 2009 VA muscles examination, however, indicates that the Veteran receives Social Security benefits due to nonservice connected obsessive compulsive and bipolar disorders.  There is no indication that these records are relevant to the issues currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records only if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Factual Background

On December 20, 2005, the Veteran underwent a C5-6, C6-7 anterior cervical diskectomy and fusion.  On January 1, 2006, the Veteran presented for suture removal.  He reported good relief of preoperative complaints and there were no new neurological deficits.  There were no wound-related problems.  He was fitted for a bone stimulator.  The Veteran was to follow-up in 4 weeks and a decision regarding the need for physical therapy was to be made at that time.  An office note dated in February 2006 documents the Veteran's complaints of a little bit of neck and left shoulder pain, and numbness going down his left arm.  He was not wearing his collar anymore.  On examination, motion was restricted mainly in flexion.  Following review of x-rays the assessment was incomplete fusion at this point with possible neural foraminal stenosis causing numbness between C6-7.  Additional x-rays were recommended in 3 months and he should continue to wear the bone stimulator.  An office note dated in August 2006 indicates that the Veteran had been doing reasonably well but then started to develop some pretty significant neck pain and symptoms down the right upper extremity.  Review of x-rays and magnetic resonance imaging (MRI) showed that the appellant's neck had fused very nicely but at C5-6 became stenotic again.  The physician wanted to try conservative care and nerve block prior to additional surgery.  

The Veteran's private physician, who is a board certified neurosurgeon, Dr. I.K., submitted a statement dated December 12, 2006.  He indicated that future neurosurgical treatment was pending the outcome of the December 15th nerve block by Dr. R.  An official release date from care or return to work date had not been determined.  He further stated "[e]xtended convalescence to approx. 2/1/07.  May need to be extended further as needed."  

A December 15, 2006 statement from Dr. J.R. indicates that the Veteran was under his care for neck problems and treatment was ongoing.  

An April 2007 statement from Dr. I.K. indicates that the Veteran underwent cervical spine surgery and required convalescence from December 20, 2005 through May 24, 2006.  

On August 9, 2007, the Veteran underwent additional cervical spine surgery (posterior keyhole foraminotomy at C5-6 and C6-7 and a posterlateral fusion from C5 to C7).  He was readmitted to the hospital on August 20, 2007 for a postoperative wound infection.  

An August 2007 statement from Dr. I.K. indicates that the Veteran underwent a second cervical spine surgery which was followed by additional surgery for incision and drainage of an infected neck wound.  Dr. I.K. further stated that the Veteran required convalescence from August 9, 2007 to February 9, 2008 and may then resume his normal activities of daily living.  

A private office note dated in September 2007 indicates that the wound had healed pretty well and there were no signs of infection.  There was no tenderness to palpation but he still had stiffness in the neck in flexion, extension, and lateral rotation.  The physician thought the patient was doing fine and he was started on physical therapy for four weeks.  

A September 2008 statement from Dr. I.K. described the Veteran's surgical history and subsequent wound infection.  The wound infection was considered healed on September 24, 2007 and physical therapy was prescribed.  The Veteran attended therapy through November 2, 2007 but did not follow-up with the office as he had no further complaints and was instructed that he only needed to return if there was a problem and that he could return to his regular duties effective February 9, 2008.  The physician stated the following:

Patient required convalescence from 8/9/07 through 2/9/08 to recover from his 8/9/07 surgery.  This is the normal length of time required to heal from a routine cervical fusion surgery.  He did not require any additional convalescence after 2/9/08 when he returned to his regular duties.  

Analysis

In June 2006, the RO assigned a temporary 100 percent evaluation based on surgical treatment necessitating convalescence from December 20, 2005.  A 10 percent evaluation was assigned from February 1, 2006.  The Board notes that the rating assigned the cervical disorder was subsequently increased to 20 percent disabling.  In August 2006, the Veteran requested consideration of an extension for the convalescence rating.  In March 2007, the RO denied the Veteran's request.  The Veteran disagreed and perfected an appeal.  

In November 2007, the Veteran requested consideration of a temporary 100 percent rating following his second cervical surgery.  In February 2008, the RO assigned a temporary 100 percent evaluation based on surgical treatment requiring convalescence from August 9, 2007.  A 20 percent evaluation was assigned from October 1, 2007.  The Veteran disagreed and perfected an appeal.  

In the November 2011 informal hearing presentation, the representative argued that the Veteran is not a medical professional and could not make the determination as to when he was medically capable of resuming the normal activities of everyday living.  The representative further argued that extensions of the total disability rating were warranted based on the physician statements of record.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under this section if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence (effective as to outpatient surgery March 1, 1989); (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more (effective as to outpatient treatment March 10, 1976).  38 C.F.R. § 4.30(a).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made by applying the same criteria.  38 C.F.R. § 4.30(b)(1).  

Extensions of one or more months up to six months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

The United States Court of Appeals for Veterans Claims (Court) has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

	i. December 2005 surgery

As noted, the Veteran underwent his initial cervical surgery on December 20, 2005.  Evidence of record indicates that there was an incomplete fusion and further neurosurgical treatment was required.  The Veteran's treating physician stated that extended convalescence was needed to approximately February 2007, but subsequently stated that it was required through May 24, 2006.  The Board finds no reason to question the physician's determination regarding the need for convalescence.  There is no competent evidence to the contrary.  Hence, the Board finds that an extension of the temporary 100 percent rating to May 24, 2006 is warranted.  Further extension beyond that date is not warranted in the absence of any clinical evidence showing a need for continuing convalescence.  

	ii. August 2007 surgery

The Veteran underwent additional cervical spine surgery on August 9, 2007.  He had post-operative complications that required additional surgery.  The Board acknowledges that the Veteran apparently had no further complaints following completion of therapy in November 2007.  Notwithstanding, his private physician did not indicate that the appellant could return to regular duties until February 9, 2008 and in fact, stated that convalescence was required until this date and that this was the normal length of time required to heal from such surgery.  On review, the Veteran essentially had doctor mandated convalescence until February 9, 2008.  Hence, the Board finds that an extension of the temporary 100 percent rating until that date is warranted.  Further extension beyond that date is not warranted.  In fact, the Veteran's physician specifically stated that convalescence was not required beyond that date.  


ORDER

An extension of a temporary total disability rating under 38 C.F.R. § 4.30 based on a need for convalescence following December 2005 cervical spine surgery is granted to May 24, 2006, subject to the laws and regulations governing the payment of monetary awards. 


An extension of a temporary total disability rating under 38 C.F.R. § 4.30 based on a need for convalescence following August 2007 cervical spine surgery is granted to February 9, 2008, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


